Citation Nr: 0632836	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a depressive disorder, 
including bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to April 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Muskogee, 
Oklahoma, which in pertinent part, denied service connection 
for a depressive disorder.

In August 2005, the veteran presented testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

In November 2005, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDING OF FACT

The veteran's depression, to include bipolar disorder, is not 
shown to be etiologically related to service. 


CONCLUSION OF LAW

The veteran's depression, to include bipolar disorder, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim by means of letters dated 
in August 2002, November 2002, September 2003, April 2005, 
January 2006 and March 2006.  The April 2005 letter 
explicitly told him to submit relevant evidence in his 
possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The August 2002 notice was provided prior to the initial 
adjudication.  

The November 2002, September 2003, April 2005, January 2006 
and March 2006 notices were provided after such adjudication.  
The veteran was not prejudiced, however.  The claim was 
readjudicated in May 2006, and such readjudication cured the 
timing defect.  Mayfield v. Nicholson.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The notice was provided in the March 2006 letter.
 
The veteran was not prejudiced because he did not respond to 
the notice.  Had the veteran submitted evidence 
substantiating his claim, the effective date of any award 
based on such evidence, would have been fixed in accordance 
with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2006) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2006) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

The VCAA also requires VA to assist a claimant with the 
development of evidence by providing a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

To develop the evidence concerning the above issue, in 
November 2005, the Board remanded the veteran's claim in 
order to afford him a current VA examination.  

VA gave the veteran the opportunity for an examination in 
conjunction with his claim.  The Board remanded the claim for 
this purpose.  In January 2006, the veteran was notified by 
letter of the consequences if he failed to report for the VA 
examination.  A notation within the claims folder states that 
the veteran failed to report for his January 2006 VA 
examination.  In a subsequent letter from the VA to the 
veteran it notified him that he was scheduled for a VA 
examination and failed to report.  It further informed him 
that if he wished to be scheduled for another examination he 
should provide good cause as to why he missed the scheduled 
examination.  There is no evidence that the veteran ever he 
responded to the VA letter.

Regardless, in May 2006, the veteran was again scheduled for 
a VA examination.  He was notified by letter dated in April 
2006 of the consequences if he failed to report for the VA 
examination.  A notation within the claims folder states that 
the veteran again failed to report for his May 2006 VA 
examination.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2006).

There is no legal or regulatory requirement that VA make 
further efforts to schedule an examination.

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim.


Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

The veteran asserts that his psychiatric disorder began in 
the military.  He stated in an October 2003 statement that he 
was a tank instructor during the Persian Gulf War.  His 
duties required him to put in long hours and maintain the 
vehicles so they were ready for combat.  He was put under 
extreme pressure and his credibility was repeatedly attacked 
by his drill sergeants.  The pressures that were put on him, 
eventually showed in his personal life and he verbally 
attacked his family.  He stated that he did not realize it at 
the time, but he was suffering from a mental disorder caused 
by the pressure which the military put on him. 

The veteran's service medical records are devoid of a 
diagnosis or treatment pertaining to a psychiatric disorder.  

Post-service medical records include a March 2000 private 
inpatient discharge summary, which shows that the veteran was 
admitted to a private mental health center following 
complaints of being a danger to others and suicidal thoughts.  
At the time of admission, his diagnostic impressions included 
alcohol dependence, cocaine abuse, and depressive disorder, 
not otherwise specified.  Similar diagnoses were found at the 
time of discharge, with the exception of depressive disorder.  

VA outpatient treatment records dated from 2003 to 2006 
reflect diagnoses of  major affective disorder, depressed 
episode, bipolar disorder, and rule out intermittent 
explosive disorder.  

In a March 2004 addendum, a VA examiner reiterated the 
veteran's military stressors as relayed by the veteran in an 
initial psychiatric workup.  Essentially the veteran again 
contended that he worked long hours as a tank instructor 
during Desert Storm.  As a tank instructor he was frequently 
blamed, threatened and demeaned for not doing a good job.  He 
became short tempered and took out his frustrations on 
others, including his family.  He felt that this was the 
start of his depression.  The VA examiner reported that 
bipolar disorder commonly starts with depression and the 
veteran experienced his first manic phase in 2000.  She 
opined that there was a step by step link from the veteran's 
stressors in service to his present state of dual diagnoses, 
namely addictions and bipolar disorder.  She further 
commented that the veteran's psychiatric disorder had not 
always been appropriately treated or diagnosed but that it 
was always present. 

Even though the veteran reported that his depression occurred 
during service, he was psychiatrically found to be normal 
during service and, more importantly, he never received 
treatment or a formal diagnosis of depression or bipolar 
disorder while in service.

Also, even though the veteran was thought to be suffering 
from depression during admission in a private mental health 
hospital in March 2000, further treatment disregarded such a 
diagnosis and instead revealed alcohol dependence, and 
cocaine abuse. 

Moreover, it is the Board's duty to assess the credibility 
and probative value of evidence, which includes medical 
opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In this regard, the Board has considered the statement from 
the March 2004 VA examiner which indicated a relationship 
between the veteran's bipolar disorder and depression to 
service.  However, the examiner's belief that the veteran's 
depression and bipolar disorder likely began in service, is 
not supported by the objective evidence of record.  In 
addition, this opinion clearly is based solely upon the 
veteran's self-reported history of an in-service injury, and 
is speculative at best.  The Board notes that, as a medical 
opinion can be no better than the facts alleged by the 
veteran, an opinion based on an inaccurate (or, as here, 
unsubstantiated) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Furthermore, there is no indication that the 
examiner ever reviewed the veteran's actual service medical 
records, claims file, or VA medical reports and comments 
pertaining to the etiology of the veteran's current 
psychiatric disorder in arriving at her conclusion.  Lastly, 
any nexus evidence or information, after a complete review of 
the record and examination of the veteran, that could have 
been obtained during the scheduled examination of January 
2006 and May 2006 was not obtained due to the veteran's 
failure to report to such examinations.

The Board acknowledges the veteran's contentions that his 
depression, to include bipolar disorder, is causally related 
to service.  The veteran is certainly competent to report 
symptoms.  However, he has not claimed nor shown that he is a 
medical professional who has the requisite training and 
knowledge to offer an opinion as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).

The Board is, therefore, precluded from assigning any 
probative value to the veteran's opinion regarding the 
claimed relationship between a current disease or disability 
and service.

As indicated earlier, VA's duty to assist is not a one-way 
street.  If the veteran expects assistance, he should 
cooperate with VA in its efforts to develop his claim, 
including reporting for any scheduled examination.  

VA has already advised the veteran of the potential adverse 
consequences of a failure to report for a scheduled medical 
examination.  The language of Section 3.655 leaves no 
authority for the AOJ, or the Board, to review the issue on 
appeal on the basis of whatever evidence is of record where 
the claimant does not show "good cause" for his failure to 
report for a scheduled examination.  Rather, it compels the 
AOJ, and the Board, to deny the claim strictly on the basis 
of the failure to report for a scheduled VA examination 
without good cause.

Because VA has clearly made all possible efforts to 
accommodate the veteran and have him re-examined, and he has 
simply refused any assistance and expressed unwillingness to 
cooperate with VA, the Board finds that an additional effort 
to schedule yet again a medical examination would be futile.

Thus, based on all of the above, the Board finds that the 
current depression, to include bipolar disorder, is not 
etiologically related to service.

Finally, because the preponderance of the evidence is clearly 
against the veteran's service connection claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b).  The claim, as such, must be denied.


ORDER

Entitlement to service connection for a depressive disorder, 
including bipolar disorder is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


